Citation Nr: 0511351	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-03 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred between July 6, 2000, and 
July 9, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from August 1948 to June 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 determination by the Department of 
Veterans Affairs Medical Center (VAMC) in Indianapolis, 
Indiana, which determined that the veteran was not entitled 
to payment or reimbursement for the cost of private medical 
expenses incurred between July 6, 2000, and July 9, 2000.  
The veteran subsequently appealed that decision.  The VAMC 
issued a Statement of the Case (SOC) in April 2002, and a 
Supplemental Statement of the Case (SSOC) in June 2002.

This case was previously before the Board in January 2004, at 
which time the claim on appeal was denied.  The veteran then 
appealed the decision of the Board to the U.S. Court of 
Appeals for Veterans Claims (Court).  

In August 2004, the General Counsel for the Department of 
Veterans Affairs (VA) and the veteran's representative (DAV) 
filed a Joint Motion asking the Court to vacate and remand 
the Board's decision.  Later in August 2004, the Court issued 
an order granting the Joint Motion, vacating the Board's 
March 2004 decision, and remanding the case to the Board.

The appeal is REMANDED to the VAMC in Indianapolis, Indiana, 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will provide notification when further action is required 
on the part of the veteran.

REMAND

The August 2004 Joint Motion and Court Order arose from a 
January 2004 Board decision, in which the Board denied 
entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred by the veteran between July 
6, 2000, and July 9, 2000 at a non-VA facility, the 
Bloomington Hospital (Bloomington) in Indiana.  In that 
decision the Board, in part, denied the claim under the 
provisions of 38 U.S.C.A. § 1728.

Under 38 U.S.C.A. § 1728(a), reimbursement of certain medical 
expenses is available only "where - (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and (3) [VA] 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical."  38 U.S.C.A. § 
1728(a) (emphasis added); 38 C.F.R. § 17.120 (2004) (formerly 
38 C.F.R. § 17.80).  The Court has observed that, given the 
use by Congress of the conjunctive "and" in the statute, 
emphasized in the above quotation, "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
Hayes v. Brown, 6 Vet. App. 66 (1993).

Essentially, the Board denied the claim under 38 U.S.C.A. § 
1728(a)(2)(A) and (B), reasoning "that the veteran was not 
treated for a service-connected disability in July 2000, nor 
was the condition for which he was treated either associated 
with, or aggravating, an adjudicated service-connected 
disability."  The Board did not discuss section 
1728(a)(2)(C) and (D), quoted above, because there was no 
indication in the record or the contentions on appeal that 
either was applicable.

In the August 2004 Joint Motion, at page 4, the parties to 
the litigation indicated as the basis for the remand that 
"the Board failed to acknowledge in its decision that VA has 
rated the Veteran permanently and totally disabled due to 
service-connected disability."  The Board would respectfully 
point out that the above assertion does not appear to be 
accurate, because, although a December 2001 Rating Decision 
(attached as an Addendum to the Joint Motion) shows that the 
RO had granted an individual unemployability rating effective 
from April 21, 2000, the RO did not mention permanency as to 
that rating, which is based solely upon service-connected 
disability.  The Rating Decision also shows a grant by the RO 
of a permanent and total disability rating for non-service-
connected pension purposes, effective from September 19, 
1992, but such a rating does not meet the criteria under 
38 U.S.C.A. § 1728(a)(2), listed above.

Having concluded that the Board misapplied the criteria as to 
service-connected disability, the Joint Motion directed that 
the Board discuss whether the veteran also satisfies the 
other two elements under 38 U.S.C.A. § 1728, namely medical 
emergency (38 U.S.C.A. § 1728(a)(1)), and feasible 
availability of VA or other federal facilities (38 U.S.C.A. 
§ 1728(a)(3)).  These elements were not previously discussed 
in the Board's January 2004 decision.  Therefore, given the 
posture of this case, a remand to the agency of original 
jurisdiction is required, both from a due process standpoint 
and in the interest of additional evidentiary development.  

With respect to the criteria found at 38 U.S.C.A. 
§ 1728(a)(3), regarding the feasible availability of VA or 
other federal facilities, the provisions of 38 C.F.R. 
§§ 17.52 and 17.53 (2004) are for application.  The 
provisions of 38 C.F.R. § 17.53 state that a VA facility may 
be considered as not feasibly available when the urgency of 
the applicant's medical condition, the relative distance of 
the travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  Applicable regulations also state that 
no reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2004).

In this case, the Indianapolis VAMC has twice denied the 
veteran's claim for reimbursement under the provisions of 38 
U.S.C.A. § 1728 on the basis that a VA medical facility was 
feasibly available to the veteran at the time of his private 
treatment received from July 6, 2000, to July 9, 2000.  This 
determination was apparently based upon the fact that the 
veteran experienced symptoms such as chest pain three days 
before going to the emergency room at Bloomington Hospital 
with symptoms including chest pain.  In hearing testimony, 
the veteran has indicated that he had contacted VA for three 
days for an appointment, but was unable to get one 
(apparently at the Indianapolis VAMC, also known as the 
Roudebush VAMC), and ultimately had to go to a private 
emergency room for treatment. 

The Board notes, however, that there is no specific 
information in the veteran's file regarding the geographic 
accessibility of the nearest VA medical facility in relation 
to the veteran's home.  In addition, the Board notes that 
there is also no specific medical evidence establishing 
whether the nearest VA medical facility was capable of 
providing the specific type of treatment required by the 
veteran during his July 2000 hospitalization.  Although the 
record reflects that a VA medical professional did review the 
veteran's records, and answered "yes" in response to the 
question of whether or not a VA facility was feasibly 
available to the veteran, the Board believes that this 
response does not yield sufficient information so as to allow 
the Board to adjudicate this matter, and additional 
information will be sought on remand.

It appears that the VAMC has also denied the veteran's 
medical expense claim under 38 U.S.C.A. § 1728(a)(1), based 
upon a finding that a medical emergency existed only while 
the veteran was treated in the emergency room at Bloomington 
Hospital on July 6, 2000, but not upon his hospital 
admission, reasoning that the veteran's condition had 
stabilized at that time.  The VAMC did agree to pay for 
medical expenses on July 6, 2002, associated with the cost of 
emergency room treatment only, at Bloomington.  However, the 
Board points out that VAMC personnel reviewing that claim, in 
both February and June 2002, twice determined that the 
condition treated at Bloomington was emergent in nature.  
This claim appears to have been reviewed by the same VA 
medical professional on two separate occasions.

Further, the record contains the September 2001 opinion of a 
private doctor who treated the veteran in July 2000, and 
opined that, given the veteran's ongoing symptoms, transport 
to a VA facility would have hindered his care and put him at 
risk for complications.  Thus, on remand, the VAMC should 
arrange for this case to


be submitted to a VA physician, and that physician should 
also be asked to discuss whether the treatment received by 
the veteran at a private facility from July 6, 2002, to July 
9, 2002, was rendered in an ongoing medical emergency.

The Veterans Millennium Health Care and Benefits Act also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); Pub. L. No. 106-117, 113 
Stat. 1556 (1999).  On July 12, 2000, VA published an interim 
final rule establishing regulations implementing 38 U.S.C.A. 
§ 1725.  66 Fed. Reg. 36,467, 36,472.  Those interim 
regulations are now final, and are codified at 38 C.F.R. 
§ 17.1000-17.1008 (2004).

Both the Board and the VAMC have considered the provisions of 
38 U.S.C.A. § 1725 in conjunction with the veteran's claim.  
Under 38 U.S.C.A. § 1725, a veteran is only considered to be 
"personally liable" for treatment if he has no entitlement 
to care of services under a health-plan contract, which 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expense of such services are 
paid.  See 38 U.S.C.A. § 1725(b)(3)(B) and (f)(2)(A).  

In this case, as shown by various documents of record, the 
veteran has health care coverage provided by Medicare Part A 
and B.  Medicare Part B provides supplementary medical 
insurance for the aged and disabled, and was created pursuant 
to section 1831 of the Social Security Act.  See 42 U.S.C.A. 
§ 1395j (West 2002).  The definition of a health-care 
contract includes such insurance plans.  38 U.S.C.A. § 
1725(f)(2)(B).  Therefore, both the VAMC and the Board have 
denied reimbursement for the reasonable value of emergency 
treatment under the provisions of 38 U.S.C.A. § 1725.  The 
August 2004 Joint Motion did not mention the Board's analysis 
with respect to consideration of the claim under this 
statute.  

Therefore, the VAMC will also be requested on remand to 
consider entitlement to payment or reimbursement of the July 
2002 private medical expenses under 38 U.S.C.A. § 1725.  In 
this regard, the initial determination which must be made is 
whether the veteran has eligibility under that statute in 
light of his apparent coverage by Medicare.  

The Board notes that if financial eligibility is established 
under 38 U.S.C.A. § 1725 and further analysis is undertaken 
under that statute, the following matters should be 
considered.  Under 38 U.S.C.A. § 1725, the term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 38 
C.F.R. § 17.1002.  

As noted above, the provisions of 38 U.S.C.A. § 1728 also 
allow for reimbursement only for services rendered in medical 
emergency of such nature that delay would have been hazardous 
to life or health.  However, section 1725 specifically 
provides for the determination of whether a delay in seeking 
medical attention would be hazardous to life or health to be 
made from the perspective of a "prudent lay person", 
whereas section 1728 contains no such limitation.  The Board 
believes the different standards enunciated in these statutes 
with respect to the definition of emergency treatment to be 
significant if further consideration of the claim is to be 
afforded for the veteran under 38 U.S.C.A. § 1725.

For the aforementioned reasons, the Board concludes that this 
case must be remanded to the VAMC in accordance with both due 
process concerns, and in order to undertake additional 
evidentiary development.  

Accordingly, this case is remanded for the following action:

1.  The VAMC should obtain verification, from 
the RO of original jurisdiction over the 
veteran's claims file, as to whether the 
veteran has a total disability permanent in 
nature from a service-connected disability,as 
specified at 38 U.S.C.A. § 1728(a)(2)(C).

2.  The VAMC should obtain specific 
information regarding the geographic 
accessibility of the nearest VA medical 
facility to the veteran's home, and associate 
that information with the claims folder.  In 
particular, the VAMC should ascertain the 
distance between the nearest VA facility and 
the veteran's home, the distance between 
Bloomington Hospital/Emergency Room and the 
veteran's home, and the distance between the 
nearest VA medical facility and the 
Bloomington Hospital/ Emergency Room.  

3.  The VAMC is requested to secure any 
medical records/contact and appointment forms 
which would be responsive to the veteran's 
assertion that he was unable, after three 
days of trying, to get an appointment to be 
seen for his chest pain at the VAMC.  

4.  The VAMC should also arrange for the 
medical records from the veteran's July 2000 
private hospitalization to be reviewed by an 
appropriate VA physician.  That physician 
should offer an opinion as to whether or not 
the nearest VA facility was capable of 
providing the specific type of care required 
by the veteran during his July 2000 
hospitalization.  The physician should offer 
an opinion as to whether the treatment 
received in July 2000 was rendered in a 
medical emergency, and whether such emergency 
existed through the entire period of 
treatment, to include both emergency room and 
hospital treatment.  The physician should 
provide a complete rationale for all opinions 
expressed, and the opinion should include a 
reference and discussion of the findings made 
by Dr. H. regarding the matter of medical 
emergency, as made in his September 2001 
statement.

5.  The VAMC should then readjudicate the 
issue of entitlement to payment or 
reimbursement of private medical expenses 
incurred in July 2000 under the provisions of 
38 U.S.C.A. § 1728, to include consideration 
of all three required elements under that 
statute as well as the applicable regulations 
to include those found at 38 C.F.R. § 17.52, 
17.53 and 17.120.  It has already been 
established that the veteran meets the 
criteria of 38 U.S.C.A. § 1728(a)(2)(C), as 
since April 2000 the veteran has been rated 
permanently and totally disabled due to 
service-connected disability. 

a.  If the benefit sought on appeal may not 
be granted under 38 U.S.C.A. § 1728, the 
provisions of 38 U.S.C.A. § 1725; 38 C.F.R. 
§§ 17.1001-17.1008 should also be applied.  
Initially, it must be determined whether 
the veteran has basic eligibility under 
that statute in light of that fact that he 
has health care coverage provided by 
Medicare Part A and B.  If further analysis 
is warranted, the VAMC should make specific 
findings as to whether or not the veteran 
is an active Department health care 
participant as defined by the pertinent 
criteria, and as to whether or not any of 
the treatment he received from July 6-9, 
2000, at Bloomington Hospital, constituted 
emergency treatment as that term is defined 
by the applicable legal criteria.

b.  If the benefit sought is not granted, 
the VAMC should furnish the veteran with a 
supplemental statement of the case setting 
forth the pertinent provisions of 
38 U.S.C.A. §§ 1725 and 1728; the pertinent 
regulations including those mentioned, and 
the VAMC's reasons for determining that the 
requirements for reimbursement/payment are 
not met.  To the extent that any expenses 
are not reimbursed, the exact dollar amount 
of the outstanding amount of such expenses 
should be specified in the SSOC.  After the 
veteran is afforded an opportunity to 
respond, the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


